Order entered June 17, 1969, denying defendants’ motion to dismiss the complaint, unanimously reversed on the law, with $50 costs and disbursements to defendants-appellants, the motion granted, the complaint dismissed and the action severed as to defendants Barth, Ribaudo and R C R Sportswear, Inc. The complaint alleges that the defendants conspired with each other to cause New Styles Coat, Inc., to verify and serve an answer to a complaint in an action against New Styles by plaintiff herein knowing that the sum of $32,147.50 was then due from New Styles to plaintiff; that said answer was false and was interposed for the purpose of thwarting plaintiff in the collection of its just debt and to enable defendant R C R Sportswear, Inc., to collect the sum of $17,729.27 from New Styles Coat, Inc. The complaint does not plead a valid cause of action for tortious abuse of process nor for prima facie tort. (See Ametco, Ltd. v. Beltchev, 5 A D 2d 631, affd. 7 N Y 2d 783; Williams v. Williams, 23 N Y 2d 592; Ruza v. Ruza, 286 App. Div. 767, 769.) Concur — Stevens, P. J., Eager, Markewich, Nunez and McNally, JJ.